Elandrau, J.
By the Court In entitling this case I am compelled to adopt the above inartificial and mutilated form, as there is not a, paper in the cause from the summons to the judgment that discloses the real names of the parties. I make this statement that it may not be supposed when this opinion becomes a public record, that such a gross disregard of legal accuracy originated in this court, and for the further purpose of announcing that we are not willing any longer, even indi*24rectly to incur the charge of having sanctioned it by tacitly passing it over.
The question in this case is whether the Plaintiffs’ claim for the labor and materials furnished by them to the Defendants Starks and Sears in the erection of the flouring mill mentioned in the complaint, is a lien upon the land upon which it is situate, prior in order to the lien of the Defendant Matteson’s mortgage.
The question must be decided upon the act of 1855. (Sess. Laws of 1855, p. 58, Sec. 9.) This section makes the claims of mechanics, material men, laborers and all other persons employed in erecting or furnishing materials for a dwelling house or other building, a lien on the land upon which the structure is situate, to the extent of forty acres without, and one acre within the limits of a city, town or village ; which lien attaches to the land, from the time of “ the laying of stock,” and takes precedence of all other liens which accrue subsequent to that time. No lien can in any case attach under this act until the laying of the stock, which means the beginning of the work by placing the material for the structure on or adjacent to the land upon which it is to be erected. From this fact notice is chargeable upon any one who shall take a subsequent lien by mortgage or otherwise upon the land. It has the same effect in point of notice, that the possession of land carries of an adverse claim. If the Plaintiffs had been on the land with their machinery and material at the time the Defendant Matteson took his mortgage, he probably would have made some different arrangements by which he could have secured himself against their claim in case it was not paid, but it would be very unjust, and have the effect of deterring any one from advancing money upon such security, if the land could be afterwards swallowed up by a mechanic’s lien for some matter which had not been commenced, and of which the lender, had no notice at the time of his loan.
We had occasion to place this construction upon the act of 1855, in the case of The Farmers' Bank vs. Hamilton Brooks & Co., decided at the July Term of this Court of 1859.
"We think that decision was a correct interpretation of the Statute. The mortgage of the Defendant Matteson having *25been executed and recorded before tbe Plaintiffs had “ layecl their stock,” any lien which’ they may have upon the land must be subsequent to his ; and they have no right to complain of this operation of the Statute because the record of Matteson’s mortgage was full notice to them of his claim, and they could have declined proceeding with the work if they had considered the land thus incumbered an insufficient security for'their advances of material and labor. At any rate Matteson cannot be made to suffer.
There is a further reason why the Plaintiffs could not assert their lien as against Matteson. The description of the premises upon which they claim' a lien is so indefinite and uncertain that the Court could not have decreed the lien. When a party seeks to enforce a lien under the mechanics lien law of 1855, he must describe the land with sufficient accuracy to enable the Court to decree the sale, and the purchaser to find the land under such description. As much certainly is required as in a conveyance.
The report of the referee was right, and the judgment entered upon it must be affirmed.